Citation Nr: 0503668	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-19 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an effective date earlier than July 13, 
2000, for grants of service connection for coronary artery 
disease, peripheral neuropathy of the bilateral upper and 
lower extremities, and chronic renal insufficiency as 
secondary to Hodgkin's disease.

2.  Whether a rating decision in January 1999, which did not 
grant entitlement to secondary service connection for 
coronary artery disease, peripheral neuropathy of the 
bilateral upper and lower extremities, and chronic renal 
insufficiency, involved clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  December 2001 by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

In the veteran's case, a review of the record reveals that he 
filed his claims of entitlement to secondary service 
connection for coronary artery disease, peripheral neuropathy 
of the bilateral upper and lower extremities, and chronic 
renal insufficiency on July 13, 2000, prior to enactment of 
the VCAA, and that the RO did not thereafter provide the 
veteran with the four elements of the requisite VCAA notice 
with regard to those claims.  The rating decision in December 
2001 granted the veteran's claims for secondary service 
connection for coronary artery disease, peripheral neuropathy 
of the bilateral upper and lower extremities, and chronic 
renal insufficiency.  In a notice of disagreement filed in 
February 2002, the veteran raised the issue of entitlement to 
an earlier effective date for the grants of secondary service 
connection for coronary artery disease, peripheral neuropathy 
of the bilateral upper and lower extremities, and chronic 
renal insufficiency.  

VA's General Counsel has considered the question of whether  
VA must notify a claimant of the information and evidence 
necessary to substantiate an issue first raised in a notice 
of disagreement submitted in response to VA's notice of its 
decision on a claim for which VA has already notified the 
claimant of the information and evidence necessary to 
substantiate the claim.  VAOPGCPREC 
8-2003, published at 69 Fed. Reg. 25180 (2004).  The General 
Counsel held as follows:

Under 38 U.S.C. § 5103(a), the Department 
of Veterans Affairs (VA), upon receipt of 
a complete or substantially complete 
application, must notify the claimant of 
the information and evidence necessary to 
substantiate the claim for benefits.  
Under 38 U.S.C. § 7105(d), upon receipt 
of a notice of disagreement in response 
to a decision on a claim, the "agency of 
original jurisdiction" must take 
development or review action it deems 
proper under applicable regulations and 
issue a statement of the case if the 
action does not resolve the disagreement 
either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  
If, in response to notice of its decision 
on a claim for which VA has already given 
the section 5103 notice, VA receives a 
notice of disagreement that raises a new 
issue, section 7105(d) requires VA to 
take proper action and issue a statement 
of the case if the disagreement is not 
resolved, but section 5103(a) does not 
require VA to provide notice of the 
information and evidence necessary to 
substantiate the newly raised issue.  

The Board finds that the holding of VAOPGCPREC 8-2003 (VCAA 
notice not required on new issue raised by notice of 
disagreement when VA gave the section 5103 notice on the 
underlying claim) does not apply to the issue currently on 
appeal of entitlement to an earlier effective date for the 
grants of secondary service connection for coronary artery 
disease, peripheral neuropathy of the bilateral upper and 
lower extremities, and chronic renal insufficiency, because 
VA did not provide the veteran with the four elements of the 
requisite VCAA notice subsequent to the filing of his claims 
in July 2000 and prior to the December 2001 rating decision.  
Further notification action is thus required pursuant to the 
VCAA with regard to the issue of entitlement to an effective 
date earlier than July 13, 2000, for grants of service 
connection for coronary artery disease, peripheral neuropathy 
of the bilateral upper and lower extremities, and chronic 
renal insufficiency as secondary to Hodgkin's disease, and 
this case will be remanded for that purpose.

The Board notes that the VCAA does not apply to the issue of 
whether there was CUE in the January 1999 rating decision in 
this case.  See Livesay v. Principi, 15 Vet. App. 165 (2001); 
Parker v. Principi, 15 Vet. App. 407 (2002).  Appellate 
review of the CUE issue is deferred pending completion of 
remand action.

Accordingly, this case is REMANDED to the AMC for the 
following:

1. The AMC should send the veteran a 
letter which complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  The AMC 
should specifically advise the veteran of 
the nature of evidence necessary to 
substantiate his claim for an effective 
date earlier than July 13, 2000, for 
grants of service connection for coronary 
artery disease, peripheral neuropathy of 
the bilateral upper and lower 
extremities, and chronic renal 
insufficiency as secondary to Hodgkin's 
disease, what evidence, if any, VA will 
request on his behalf, and what evidence 
he is requested to provide.  The AMC 
should also request the veteran to submit 
any evidence in his possession that is 
potentially probative of his claim.  

2.  The AMC should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran.  If the AMC is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran and request him to submit the 
outstanding evidence.  

3.  Then, the AMC should re-adjudicate 
the veteran's claims on appeal based on 
consideration of the entire evidence of 
record.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
appropriate period of time to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


